Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/22 has been entered.
 
Applicant’s amendment and response filed 7/27/22 is acknowledged and has been entered.

2.  Applicant is reminded of Applicant's election of Group I in Applicant’s amendment and response filed 10/15/19. 

Newly added claims 15-20 are presently being examined.  

Newly added claims 23 and 24 are drawn to the method of non-elected Group II and are hereby withdrawn from consideration.

4.  Applicant’s amendment filed 7/27/22 has overcome the prior rejection of record of claims 1-3, 6, 7 and 12-14.

Claims 1-3, 6, 7 and 12-14 have been presently canceled.

5.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
6.  Claims 15-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Claim interpretation: the open transitional phrase “having” recited in instant claims 15 and 19 is commensurate with ‘comprising’, i.e., “having a sequence corresponding to a subsequence of a target protein amino acid sequence” (the italics and underline are the Examiner’s emphasis).

The specification does not disclose how to use the instant invention, a fusion protein having the structure recited in instant claim 15 wherein “A” is a polypeptide fragment 15-35 amino acids in length having a sequence corresponding to a subsequence of a target protein amino acid sequence. 

The specification has not enabled the breadth of the claimed invention because the claims encompass:

    (1) a fusion protein that comprises a polypeptide fragment 15-35 amino acids in length “having” a sequence corresponding to a subsequence of a target protein, but due to the said open transitional phrase “having”, also encompasses undefined N- and/or-C terminal amino acid sequences flanking the sequence that corresponds to a subsequence of a target protein (claims 15-22); 

the specification does not disclose how to use the breadth of the genus of fusion proteins that have non-target protein amino acid sequences embedded therein; and

     (2) a fusion protein that may not comprise a CD4+ and/or a CD8+ T cell epitope due to the recitation of the polypeptide fragment being 15-35 amino acid residues in length and the structure having an “n” greater than 3, i.e., the minimal length of the fusion protein with regard to subsequences at “n” equals 4 would range in length from 60 (15 amino acid residues x 4) amino acid residues to 140 amino acid residues of the protein (35 amino acid residues x 4) (claims 15 and 19); 

it is unpredictable that the fusion protein has a CD4+ and/or CD8+ T cell epitope comprised within, particularly with a long protein or one in which there are few T cell epitopes.  

The state of the art is such that it is unpredictable in the absence of appropriate evidence whether the claimed compositions can be used for their disclosed purpose.  

The breadth of the genus of target proteins is broad and structurally diverse, encompassing natural and non-natural repertoires in the universe of proteins. The specification does not disclose a limiting definition for “target protein”. The specification discloses that any protein may be used in the invention (page 11 at line 3).  
 
The specification discloses that DNA, epitope polypeptide vaccines and bacterial or viral vector vaccines are currently those that can effectively stimulate CD8+ T cells (page 3 at lines 2-3).  The specification discloses that the artificial multi-antigen fusion protein of the invention is capable of simultaneously stimulating CD4+ and CD8+ T cell immune responses (page 1 at lines 1-3) when administered to a mammalian subject (page 4 at lines 1-3).  The specification discloses that each antigen segment in the fusion protein is directly connected in the fusion protein via the sequence of a cleavage site such as LRMK (page 5 at lines 3-12).  The specification discloses that the fusion protein can stimulate both CD4+ cells and CD8+ T cells. The specification discloses that for the protein ovalbumin (OVA), it is preferred that the coverage of the antigen segments collectively represents 40% of the amino acid sequence of OVA since OVA has only a single MHC class I antigen epitope, but that the selected fragment must include the epitope (page 11 at lines 1-11).  The specification discloses that the fusion protein can be used in immune diagnosis or as a prophylactic and therapeutic vaccine (page 12 at lines 30-35).  

The working example in the instant specification for an OVA antigen fusion protein  comprises the said segment having the single T cell epitope (Example 1 at SEQ ID NO: 3).  All the working examples (Example 1 at SEQ ID NO: 1 or at SEQ ID NO: 4) comprise single or multiple protein fusion proteins having segments of a particular length fused to LRMK and wherein the segment to the C-terminus of LRMK represents an overlapping peptide sequence with the segment to the N-terminus of LRMK (presumably to avoid destroying a potential epitope.  It appears that the working examples for the SEQ ID NO: 1 (CFP10 antigen segments followed by ESAT-6 antigen fragments) and for SEQ ID NO: 5 (HPV 16-E7 antigen fusion protein) comprise subsequences that collectively represent the full amino acid sequence of the target proteins, and there are no non-target protein sequences flanking the target protein subsequences.
Evidentiary reference Speicher et al (Current Protocols in Protein Science, 2002: 22.1.- 22.1.19, of record) discusses the size of prokaryote, eukaryote and human proteomes. Speicher et al teach that most prokaryotes have genomes ranging from 1,000 to about 4,500 open reading frames (ORFs), that there is minimal post-translational processing of proteins, and therefore the maximum number of unique proteins that can be produced is close to the number of ORFs. Said reference additionally teaches that the simplest eukaryote yeast has over 6,000 ORFs and moderate amounts of post-translational processing, but in contrast, human proteomes are extremely complex with between 35,000 and 50,000 ORFs, alternative splicing of many mRNAs, and extensive, variable post-translational modifications of many proteins. Speicher et al teach that a reasonable estimate of structurally and functionally distinct protein components that can be produced from a single genome is on the order of 1,000,000 distinct components (see entire reference, especially page 22.1.2 at section spanning columns 1-2).
Evidentiary reference Schumacher and Schrieber (Science, 2015, 384 (6230): 69-74, of record) underscore that the number of cancer antigen target proteins are virtually unlimited and can be patient specific and not shared (see entire reference, e.g., paragraph spanning pages 69-70, Figure 1, Figure 2).

There is insufficient guidance in the specification as to how to use the instant invention.  Undue experimentation would be required of one skilled in the art to practice the instant invention.  See In re Wands 8 USPQ2d 1400 (CAFC 1988).

7.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.  Claims 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (J. Biol. Chem., 2009, 284(14): 9184-91941, IDS reference) in view of US 7,179,645 (of record) and Ruckrich et al (Biol. Chem. 2006, 387: 1503-1511).

Claim interpretation:  Atlhough the instant claims do not recite that the subsequences are overlapping peptides, the recitation of “a sequence corresponding to a subsequence of a target protein amino acid sequence” encompasses overlapping peptides.

Zhang et al teaches that 20-mer peptide subsequences of a target protein (a viral protein is exemplified) of interest fused together via a protease cleavage site relevant to cytosolic protease processing can be internalized, trafficked to endosomes and to cytosol, resulting in the ability to activate both CD4+ and CD8+ T cells in cross-presentation (i.e., the CD8+ T cells cognate to the MHC class I/peptide complexes), as compared to intact protein that could only access the endosomal compartment and activate CD4+ cells.  Zhang et al teach that by separating the long 20-mer peptides by a protease cleavage site constitutes comparing enzymatically cleaved peptides from the same protein as the recombinant protein, with long peptides going through both MHC class I and class II pathways to stimulate both CD8+ and CD4+ T cells, whereas protein mainly stimulates CD4+ T cells. Zhang et al conclude “we have found in this study that the intracellular pathway of cross-presenting recombinant overlapping peptides is different from that of their corresponding protein”  and that “recombinant overlapping peptides…can access the endogenous intracellular pathway for cross-presentation much more efficiently than the intact…protein.” Zhang et al teach that the nucleic acid sequence encoding the fusion protein was transformed into host cells and high expressing clones isolated, followed by protein extraction and purification (see entire reference, especially abstract, introduction, first sentence of materials and methods section, first sentence of discussion section, paragraph spanning columns 1-2 on page 9190, last paragraph on pages 9190 and 9191, materials and methods section Design, Expression, Purification…).  

Zhang et al do not teach wherein the cleavage site is LRMK.

US 7,179,645 discloses multi-antigen fusion proteins comprising antigen segments that comprise MHC class II and/or MHC class I epitopes, wherein the antigen segments are separated by cathepsin S cleavage sites, wherein the cathepsin S cleavage sites may be C-terminal truncations of the mammalian Ii-key peptide (i.e., LRMKLPKPPKPVSKMR) that retain antigen presentation activity, wherein the expectation is that the MHC class I and MHC class II presented portions of the fusion protein will be internalized by the antigen presenting cell and processed through classical channels.  US 7,179,645 discloses that the antigen proteins may be viral, parasitic, bacterial or tumor antigens (i.e., a target protein associated with a disease) (see entire reference, especially summary of the invention at the first two paragraphs, paragraph spanning columns 4-5).   

Ruckrich et al teach cathepsin S is involved in processing of protein antigens and MHC class II invariant chain (Ii), including in professional antigen presenting cells.  Ruckrich et al teach that some peptides while in MHC class II processing compartments pass through a cross-presentation pathway and bind to MHC class I molecules.  Ruckrich et al teach that in Ii and Ii-derived peptides, the natural protein substrate for cathepsin S in antigen presenting cells, the four amino acid residues LRMK are cleaved from the CLIP region of the peptide (i.e., it is a C-terminal truncation of the mammalian Ii-key peptide taught by US 7,179,645 that retains antigen presentation activity (see entire reference, especially Figure 4 B,C, introduction section, paragraph spanning pages 1505-1506).  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have made overlapping 20-mer peptide subsequences from a protein of interest separated by the physiologically relevant cathepsin S cleavage site LRMK at the N-terminus of the CLIP region of the MHC Ii-key peptide.

One of ordinary skill in the art would have been motivated to do this in order to make a fusion protein having a natural minimal substrate that retains antigen presentation activity for physiologically relevant antigen processing enzyme cathepsin S, that can induce both CD4+ and CD8+ T cells. One of ordinary skill in the art would have had a reasonable expectation of success in making the fusion protein, particularly in light of the teaching of the primary art reference that a fusion protein having protein subsequences separated by a relevant enzyme cleavage site for antigen processing results in induction of both CD4+ and CD8+ T cells as compared to intact protein, the disclosure of US 7,179,645 that multi-antigen fusion proteins comprising both MHC class II epitopes (for CD4+ T cells) and MHC class I epitopes (for CD8+ cells) can be made with any C-terminal truncation of the mammalian Ii-key peptide (i.e., LRMKLPKPPKPVSKMR) that retain antigen presentation activity and with the expectation of deriving responses to both classes of epitopes, and the teaching of Ruckrich et al that LRMK is the minimal C-terminal truncation of the mammalian Ii-key peptide that retains antigen presentation activity (for cleavage by cathepsin S) and is the natural substrate for cathepsin S in antigen presenting cells.

10.  Claim 19 objected to because of the following informality:  

Claim 19 recites “wherein the fusion protein being produced by the selecting a target protein”.

Appropriate correction is required.

11.  No claim is allowed.

12.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644